Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 3/17/2021 with a priority date of 9/9/2019.
Claims 1-20 are currently pending and have been examined.
The claims remain rejected under 35 USC 101.
The claim are rejected under 35 USC 103.
Amendments to the specification overcome the 112(b) rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter. Independent claim 1 (and dependent claims 2-7) are directed to a method. Independent claim 8 (and dependent claims 9-14) are directed to a computer program product. Independent claim 15 (and dependent claims 16-20) are a computer system. Thus, each of claims 1-20 are directed to a statutory category of invention under Step 1 (for more information see: https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-
The Step 2A
Prong 1: The claimed invention includes abstract concepts that attempt to select advertising and managing consumer behavior. Using the language of independent claims to illustrate, the limitations receive advertiser data associated with activities of one or more advertisers, receive publisher data associated with activities of one or more publishers, determine one or more brand placements from one or more rules and/or logic, manage DSP activities, manage SSP activities, select advertising and manage consumer behaviors associated with the selected advertisement where the behavior includes viewing and clicking on advertising. Dependent claims create trackable entities, instruction suppliers to collaborate on advertisements, bidding, templates to create advertisements, monitor behaviors and create advertisements based on behaviors.
These concepts  fall under Certain Methods of Organizing Human Activity and depending on the event the estimate include fundaments economic principles or practices, commercial or legal interactions or managing personal behavior or relationships or interaction between people. Such concepts have been considered ineligible by the Courts. See 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and MPEP 2106.04(a)(2).
At the inventions most basic level, which is what, is in the independent claims, the invention offers receiving data associated with advertisers and publishers, determining brand placement based on logic and rules, and managing activities to select an advertisement and 
Prong 2: An "additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception. Integration requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The "methods of organizing human activity" judicial exception is not integrated into a practical application. In view of the claims and specification, there is some use of a computer, processor, and network. For example, independent claim 1 recites the additional elements of “a computer-implemented method”, independent claim 8 recites the additional element of “a computer-readable storage medium”, and independent claim 15 recites the additional element of “a computer readable storage medium and processors.”  The claims also recite “artificial intelligence”. However, the specification fails to even mention artificial intelligence. At best, the specification describes using rules and logic to determine brand placements. As such, the term “artificial intelligence” is a generic computer that merely perform tasks that normally require human intelligence, such as apply rules.
These limitations in the independent claims are claimed and described in the specification at a high level of generality, which at best amounts to mere instructions to implement an abstract idea on a generic computer, or merely using a generic computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Further, dependent claims offer the additional element of using some form of blockchain technology in the creation of trackable entities. Paragraphs [0016] of the applicant’s specification states “It is noted that blockchain technology can be leveraged to process settlements on charges between multiple suppliers and advertisers”. Paragraphs [0032, 0033, 0034, 0035, 0041] reiterate blockchain technology can be used for various purposes without providing any further details about how blockchain technology is implemented. Examiner’s position is that the claimed blockchain technology is nothing more than using a blockchain as a ledger to “record, update, track and monitor transactions between the entities”, as stated in each of  [0032-0035]. As such, Examiner finds that this amount to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).

Under Step 2B: The claims do not include any additional elements that are sufficient to amount to significantly more than the abstract idea judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computers being used as a tool to execute an abstract idea and, therefore, does not add significantly more than the abstract idea. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Examiner respectfully asserts that the claims as a whole do not offer an improvement to this technical field. The claims recite generic computer components that are performing functions at a high level of generality, which results in claims that merely utilize technology from these technical fields as tools to implement abstract ideas in the general field of demanding and supplying website advertising. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). "That a computer receives and sends the information over a network with no further specification -- is not even arguably inventive. The computers in Alice were receiving and sending information over networks connecting the intermediary to the other institutions involved, Buysafe, Inc. v. Google, Inc., 765 F.3D 1350 (2014). See also MPEP 2106.04(a)(2). 
The additional elements recited in the dependent claims (block chain technology) also fail to establish that the dependent claims amount to a practical application or significantly more than the abstract idea set forth in prong 1. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims are patent ineligible. Hence, claims 1-20 are not patent eligible.
Examiner provides the following evidence regarding blockchain technology:
Haber, S., Stornetta, W.S. How to time-stamp a digital document. J. Cryptology 3, 99–111 (1991). https://doi.org/10.1007/BF00196791: In 1991 a paper by Stuart Haber and W. Scott Stornetta describes the concepts of hashing linked data files and distributed trust. The example they provide is timestamping an inventor notebook to prove a priority date for patents, but the article ends with applications that include any digital file.
Nakamoto, Satoshi. “Bitcoin: A Peer-to-Peer Electronic Cash System”  https://bitcoin.org/bitcoin.pdf.  Accessed 24 April 2018.: In 2008 a paper by Satoshi Nakamoto describes what has become known cryptocurrency, such as Bitcoin. Key features are the distributed ledger and independent verification (i.e. creation of new block by miners and proof of work as discussed in the following slides), as well as digital signatures.
Dunlevy et al. (U.S. 2017/0372300; Hereafter: Dunlevy): See, “The block chain system 102 may have one or more computing resources 102, such as one or more server computers 102A, 102B, . . . , 102N as shown in FIG. 1), that are part of the block chain system and host the well-known distributed blockchain ledger system (an example of which is shown in FIG. 2). 
Manning et al. (U.S. 2018/0308134; Hereafter: Manning): Manning several examples of blockchain technology known in the art at [0170] and [0173] “Various protocols well known in the art, such as the DHT and blockchain technology referenced above, may be used to transmit changes to a local copy of the transaction ledger 104 to other nodes 102 in the ad-system.”
Wright al. (U.S. 2019/0057362; Hereafter: Wright): See, “As is well known in the art, the blockchain is a transaction ledger which is distributed across networked, participating nodes. A full copy of a currency's block chain contains every transaction ever executed in the currency. Thus, a continuously growing list of transactional data records is provided. Since each transaction entered onto the block chain is cryptographically enforced, the blockchain is hardened against tampering and revision, even by operators of the data store nodes.” [0081].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scalise et al. (U.S. 2015/0142585; Hereafter: Scalise) because the applicant is Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results further in view of Duke (U.S. 2019/0392487; Hereafter: Duke).
As per Claim 1: Scalise discloses the following limitations; 
1.    A computer-implemented method for creating dynamic content, the method comprising: 
Scalise discloses receiving advertiser data associated with activities of one or more advertisers; See, “At the same time, Advertisers 50 such as Merchants 51 and Advertising Agencies 52, either or both demanding advertising space, also register for accounts on that same Affiliate Network.” [0154].
Scalise discloses receiving publisher data associated with activities of one or more publishers; See, “As with the model depicted in FIG. 2, the present invention relies upon a transaction whereby special Websites 10 and Blogs 12, now known as Next Generation Affiliates 611, either or both having a supply of advertising space to sell, register for accounts on an Affiliate Network 60.” [0154].
Scalise does not disclose determining one or more product brand placement based on artificial intelligence and the received advertiser data and publisher data, wherein the artificial intelligence learns from one or more rules and/or logic; Examiner’s note: As set forth above Scalise is already cited to disclose receiving advertiser data and publisher data in the context of managing SSPs and DSPs.
However, Duke discloses determining one or more product brand placement based on artificial intelligence and data associated with advertisers and publishers. See, “particularly, content item(s) that advertise or promote one or more goods or services or brands, or a digital audio/visual form of marketing communication; including "new media" advertisements, banner advertisements or banner ads, mobile or mobile-friendly advertisements (e.g., particularly suitable or tailored to display and/or playback adequately on a mobile electronic device, such as smartphone, tablet, smart-watch);” [0012]. See, “A Classifier Unit performs 
Scalise discloses managing one or more digital side platform (DSP) activities associated with the received advertiser data and publisher data; managing one or more supplier side platform (SSP) activities associated with the received advertiser data, publisher data, and the one or more DSP activities; Examiner’s note: the claims recite DSP activities and SSP activities, which in any activity typically performed by a DSP or SSP. Under the broadest reasonable interpretation managing these activities are disclosed by both the preferred embodiment in [0148-0157] shown in Figure 4 and Figure 8 where the NGAN interacts with next generation DSP’s and next generation SSP’s and the alternative embodiment in [0158-160] where the NGAN interacts with existing DSP’s and SSP’s. See, “The preferred embodiment of the Next Generation Affiliate Network 601 contemplates 
Scalise discloses selecting one or more advertisements for one or more websites wherein the one or more advertisement comprises of the {one or more product brand placement}, the advertiser data and the publisher data; and Examiner’s note: Scalise discloses co-branding and true branding. Scalise does not disclose the advertisement comprises a brand placement. As set forth above Duke is already cited to explicitly disclose {one or more product brand placement}. See Scalise, “The Next Generation Affiliate Network will also have the capability to electronically interface with an enhanced, Next Generation RTB 301 having the capability to (1) support both Combination Advertisement 64 and Familiar Creative 131 Advertising, and (2) combine bids from multiple advertisers 50 whose products appear on a single piece of Advertising Creative 13.” [0157]. See, “If the Web Site 10 offering advertising space is compatible with the needs of the Advertiser 50 or 
Scalise discloses managing one or more consumer behaviors associated with the selected one or more advertisements See, “Instead, the Advertisers 50 only pay media fees to the Publishers 62 when commercial traffic to the Advertiser 50 is generated by the Next-Generation Affiliate Network 601 usually in the form of a registration by a Website 10, a request for information, or an actual sale. When such commercial action is generated, the Advertiser 50 delivers a Reward 63 to the Next-Generation Affiliate 611 through the Next-Generation Affiliate Network 601” [0149]. See claims 2 and 7 for “j. Said affiliate network providing said affiliates with end-to-end click through services for said creatives;”. 
Scalise does not disclose wherein the one or more consumer behavior comprises of a user viewing the one or more advertisement and the user clicking the one or more advertisement on a website. Examiner’s note: Scalise at [0149] discloses that commercial activities include a request for information and claims 2 and 7 include that the affiliates provide end-to-end click through services. Examiner respectfully asserts that it is at least reasonable to conclude that the next generation marketing system is managing user viewing advertisements clicking on advertisements. Nevertheless a secondary reference is cited to 
However, Duke discloses collecting data that includes a user viewing then clicking on an advertisement, which is then fed back in the Artificial Intelligence (AI) unit to determine which elements (i.e. brands) perform better. See, “In the fourth step, a Performance Data Collector 226 causes performance data of prior ads to be obtained or imported into the system. This data enables the system of the present invention to generate insights for automatically or semi-automatically generating elements and then using those elements in constructing and creating better-performing ads based on the performance of previous ads, as the system knows what is working well or what is working poorly. The performance data supplied is, for example, where the ads appeared (e.g., website); Intended target audience (e.g., who we were trying to reach and details of that audience); Results (e.g., what was the click-through rate); and/or other performance parameters (e.g., previous cost-per -click; previous cost-per-mille; previous conversion rate; or the like).” [0056]. See, “Data from new (system-generated) creative executions are fed back into the system, via the client marketing stack and/or from the programmatic media partner and/or from other sources (e.g., ad performance analytics provider, or ad metrics provider, or analytics data from the client's account at an ad serving platform or an advertising placement platform). This data is fed in real time or in near real time, or in some implementations on a periodical basis (e.g., hourly, daily, weekly), optionally via APIs connected to the programmatic partner (or to the other data source) and to components of the client's marketing stack (e.g., their e-commerce site). This data includes, for example: business objectives; target audience; media placement and KPIs such as impressions; clicks; qualified traffic generated; click through rate; cost per 
The claims apply a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results.
Scalise discloses two existing models for distributing advertising using SSP activities and DSP activities, which are disclosed in the Background section at [0031-0040] and Figure 1 and Figure 2. Scalise adds a third model in the Description of the Invention at [0148-0157] and Figure 3. Scalise also explains the limitations of only advertising one item when there are multiple items in an image at [0039-0040], which is the problem described by the applicant. Scalise then goes on to provide a 19-item list at [0041-0059] of limitations of models in Figure 1 and Figure 2. In the Objects and Advantages section at [0060-0107] Scalise describes a list of 43 improvements offered by the invention. Specifically, items (39-43) are related to managing operations of Next Generation Affiliate networks, Affiliate Networks, DSP’s and SSP’s.
In Scalise the description of the preferred embodiment at [0148-0157] and Figures 3-12 explains the similarities and differences between the Next Generation Affiliate network model and the models shown in Figures 1 and 2. Critically, Scalise in the description of an alternative embodiment at [0158-0160] recognizes that elements and processes of Next Generation Affiliate network model are compatible with the models in Figure 1 and Figure 2.
Examiner finds that one of ordinary skill in the art would have recognized that applying the known techniques (i.e. combination ads, RTB, and the elements and processes related to managing known SSP activities and DSP activities of advertising model 1, model 2 and 
Examiner additionally finds that, from the teaching of Duke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding for a collective ad, as disclosed by Scalise, to determine and select brand placements for those ads using rules and logic, as well as collect behavior data that includes users viewing and clicking on advertising to update the rules and logic, as taught by Duke, for the purpose of determining suitable combinations of content items that advertise or promote one or more goods or services or brands, or a digital audio/visual form of marketing communication. Duke [0012].

As per Claim 7: Scalise in view of Duke discloses the following limitations; 
7.    The computer-implemented method of claim 1, wherein managing the one or more consumer behaviors associated with the one or more advertisements further comprises:
Scalise discloses monitoring the one or more consumer behaviors, wherein an interaction associated with the one or more consumer behaviors is tracked; See, “Providing an Internet affiliate marketing method and associated computer program with an updated and enhanced SSP that creates a profile on an Internet surfer based upon clickstream 
Scalise discloses sending data based on the one or more user behaviors to the one or more DSPs, the one or more SSPs, and the publisher; creating a new advertisement based on the one or more user behaviors; and responsive to creating the new advertisement, publishing the new advertisement. See, “Providing an Internet affiliate marketing method and associated computer program with an updated and enhanced SSP and DSP that will have the capability to generate synergistic advertisements by automatically examining the Internet surfer's profile and selecting combinations of products and social associates which appear in a single Advertising Creative in order to generate an advertisement with the highest impact on a potential purchaser.” [0107]. See, “Accordingly, the Next Generation Affiliate Network 201 has the ability to electronically interface with the Next Generation SSP 201 that has the capability to (1) support both Combination Advertisements 64 and Familiar Creatives 131, and (2) profile Internet Surfers 14 based upon clickstream, third party data, and said surfer's 14 social media site 70 connections. The Next Generation Affiliate Network will also have the capability to serve Combination Advertisements 64 and Familiar Advertising Creative 131 advertising to the advertising space of any Internet Website 10, thereby functioning as a Next Generation Advertisement Server 80.” [0156].

As per Claim 8: Scalise in view of Duke discloses the following limitations; 
8.    A computer program product for creating dynamic content, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: See, [0002] and [0150].
Scalise discloses program instructions to receive advertiser data associated with activities of one or more advertisers; See, “At the same time, Advertisers 50 such as Merchants 51 and Advertising Agencies 52, either or both demanding advertising space, also register for accounts on that same Affiliate Network.” [0154].
Scalise discloses program instructions to receive publisher data associated with activities of one or more publishers; See, “As with the model depicted in FIG. 2, the present invention relies upon a transaction whereby special Websites 10 and Blogs 12, now known as Next Generation Affiliates 611, either or both having a supply of advertising space to sell, register for accounts on an Affiliate Network 60.” [0154].
Scalise discloses program instructions to manage one or more digital side platform (DSP) activities associated with the received advertiser data and publisher data; Examiner’s note: the claims recite DSP activities and SSP activities, which in any activity typically performed by a DSP or SSP. Under the broadest reasonable interpretation managing these activities are disclosed by both the preferred embodiment in [0148-0157] shown in Figure 4 and Figure 8 where the NGAN interacts with next generation DSP’s and next generation SSP’s and the alternative embodiment in [0158-160] where the NGAN interacts with existing DSP’s and SSP’s. See, “The preferred embodiment of the Next Generation Affiliate Network 601 contemplates interface with a Next Generation Supply Side Platform 201, a Next Generation Real-Time Bidding Platform 301, and a Next Generation Demand 
Scalise does not disclose program instructions to determine one or more product brand placement based on artificial intelligence and the received advertiser data and publisher data, wherein the artificial intelligence learns from one or more rules and/or logic; Examiner’s note: As set forth above Scalise is already cited to disclose receiving advertiser data and publisher data in the context of managing SSPs and DSPs.
However, Duke discloses determining one or more product brand placement based on artificial intelligence and data associated with advertisers and publishers. See, “particularly, content item(s) that advertise or promote one or more goods or services or brands, or a digital audio/visual form of marketing communication; including "new media" advertisements, banner advertisements or banner ads, mobile or mobile-friendly advertisements (e.g., particularly suitable or tailored to display and/or playback adequately on a mobile electronic device, such as smartphone, tablet, smart-watch);” [0012]. See, “A Classifier Unit performs 
Scalise discloses program instructions to manage one or more supplier side platform (SSP) activities associated with the received advertiser data, publisher data, and the one or more DSP activities; Examiner’s note: the claims recite DSP activities and SSP activities, which in any activity typically performed by a DSP or SSP. Under the broadest reasonable interpretation managing these activities are disclosed by both the preferred embodiment in [0148-0157] shown in Figure 4 and Figure 8 where the NGAN interacts with next generation DSP’s and next generation SSP’s and the alternative embodiment in [0158-160] where the NGAN interacts with existing DSP’s and SSP’s. See, “The preferred embodiment of the Next Generation Affiliate Network 601 contemplates interface with a Next Generation Supply Side Platform 201, a Next Generation Real-Time Bidding Platform 301, and a Next 
program instructions to select one or more advertisements for one or more websites wherein the one or more advertisement comprises of the one or more product brand placement, the advertiser data and the publisher data; and Examiner’s note: Scalise discloses co-branding and true branding. Scalise does not disclose the advertisement comprises a brand placement. As set forth above Duke is already cited to explicitly disclose {one or more product brand placement}. See Scalise, “The Next Generation Affiliate Network will also have the capability to electronically interface with an enhanced, Next Generation RTB 301 having the capability to (1) support both Combination Advertisement 64 and Familiar Creative 131 Advertising, and (2) combine bids from multiple advertisers 50 whose products appear on a single piece of Advertising Creative 13.” [0157]. See, “If the Web Site 10 offering advertising space is compatible with the needs of the Advertiser 50 or the Next Generation Affiliate Network 601, the DSP 40 will electronically deliver a bid offer 
Scalise discloses program instructions to manage one or more consumer behaviors associated with the selected one or more advertisements See, “Instead, the Advertisers 50 only pay media fees to the Publishers 62 when commercial traffic to the Advertiser 50 is generated by the Next-Generation Affiliate Network 601 usually in the form of a registration by a Website 10, a request for information, or an actual sale. When such commercial action is generated, the Advertiser 50 delivers a Reward 63 to the Next-Generation Affiliate 611 through the Next-Generation Affiliate Network 601” [0149]. See claims 2 and 7 for “j. Said affiliate network providing said affiliates with end-to-end click through services for said creatives;”.
Scalise does not disclose wherein the one or more consumer behavior comprises of a user viewing the one or more advertisement and the user clicking the one or more advertisement on a website. Examiner’s note: Scalise at [0149] discloses that commercial activities include a request for information and claims 2 and 7 include that the affiliates provide end-to-end click through services. Examiner respectfully asserts that it is at least reasonable to conclude that the next generation marketing system is managing user viewing advertisements clicking on advertisements. Nevertheless a secondary reference is cited to 
However, Duke discloses collecting data that includes a user viewing then clicking on an advertisement, which is then fed back in the Artificial Intelligence (AI) unit to determine which elements (i.e. brands) perform better. See, “In the fourth step, a Performance Data Collector 226 causes performance data of prior ads to be obtained or imported into the system. This data enables the system of the present invention to generate insights for automatically or semi-automatically generating elements and then using those elements in constructing and creating better-performing ads based on the performance of previous ads, as the system knows what is working well or what is working poorly. The performance data supplied is, for example, where the ads appeared (e.g., website); Intended target audience (e.g., who we were trying to reach and details of that audience); Results (e.g., what was the click-through rate); and/or other performance parameters (e.g., previous cost-per -click; previous cost-per-mille; previous conversion rate; or the like).” [0056]. See, “Data from new (system-generated) creative executions are fed back into the system, via the client marketing stack and/or from the programmatic media partner and/or from other sources (e.g., ad performance analytics provider, or ad metrics provider, or analytics data from the client's account at an ad serving platform or an advertising placement platform). This data is fed in real time or in near real time, or in some implementations on a periodical basis (e.g., hourly, daily, weekly), optionally via APIs connected to the programmatic partner (or to the other data source) and to components of the client's marketing stack (e.g., their e-commerce site). This data includes, for example: business objectives; target audience; media placement and KPIs such as impressions; clicks; qualified traffic generated; click through rate; cost per 
The claims apply a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results.
Scalise discloses two existing models for distributing advertising using SSP activities and DSP activities, which are disclosed in the Background section at [0031-0040] and Figure 1 and Figure 2. Scalise adds a third model in the Description of the Invention at [0148-0157] and Figure 3. Scalise also explains the limitations of only advertising one item when there are multiple items in an image at [0039-0040], which is the problem described by the applicant. Scalise then goes on to provide a 19-item list at [0041-0059] of limitations of models in Figure 1 and Figure 2. In the Objects and Advantages section at [0060-0107] Scalise describes a list of 43 improvements offered by the invention. Specifically, items (39-43) are related to managing operations of Next Generation Affiliate networks, Affiliate Networks, DSP’s and SSP’s.
In Scalise the description of the preferred embodiment at [0148-0157] and Figures 3-12 explains the similarities and differences between the Next Generation Affiliate network model and the models shown in Figures 1 and 2. Critically, Scalise in the description of an alternative embodiment at [0158-0160] recognizes that elements and processes of Next Generation Affiliate network model are compatible with the models in Figure 1 and Figure 2.
Examiner finds that one of ordinary skill in the art would have recognized that applying the known techniques (i.e. combination ads, RTB, and the elements and processes related to managing known SSP activities and DSP activities of advertising model 1, model 2 and 
Examiner additionally finds that, from the teaching of Duke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding for a collective ad, as disclosed by Scalise, to determine and select brand placements for those ads using rules and logic, as well as collect behavior data that includes users viewing and clicking on advertising to update the rules and logic, as taught by Duke, for the purpose of determining suitable combinations of content items that advertise or promote one or more goods or services or brands, or a digital audio/visual form of marketing communication. Duke [0012].

As per Claim 14: Scalise in view of Duke discloses the following limitations; 
14.    The computer program product of claim 8, wherein program instructions to manage the one or more consumer behaviors associated with the one or more advertisements, further comprises:
Scalise discloses program instructions to monitor the one or more consumer behaviors, wherein an interaction associated with the one or more consumer behaviors is tracked; See, “Providing an Internet affiliate marketing method and associated computer program with an updated and enhanced SSP that creates a profile on an Internet surfer based 
Scalise discloses program instructions to send data based on the one or more user behaviors to the one or more DSPs, the one or more SSPs and the publisher; program instructions to create a new advertisement based on the one or more user behaviors; and responsive to program instructions to create the new advertisement, program instructions to publish the new advertisement. See, “Providing an Internet affiliate marketing method and associated computer program with an updated and enhanced SSP and DSP that will have the capability to generate synergistic advertisements by automatically examining the Internet surfer's profile and selecting combinations of products and social associates which appear in a single Advertising Creative in order to generate an advertisement with the highest impact on a potential purchaser.” [0107]. See, “Accordingly, the Next Generation Affiliate Network 201 has the ability to electronically interface with the Next Generation SSP 201 that has the capability to (1) support both Combination Advertisements 64 and Familiar Creatives 131, and (2) profile Internet Surfers 14 based upon clickstream, third party data, and said surfer's 14 social media site 70 connections. The Next Generation Affiliate Network will also have the capability to serve Combination Advertisements 64 and Familiar Advertising Creative 131 advertising to the advertising space of any Internet Website 10, thereby functioning as a Next Generation Advertisement Server 80.” [0156].

As per Claim 15: Scalise in view of Duke discloses the following limitations; 
15.    A computer system for creating dynamic content, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: See, [0002] and [0150].
Scalise discloses program instructions to receive advertiser data associated with activities of one or more advertisers; See, “At the same time, Advertisers 50 such as Merchants 51 and Advertising Agencies 52, either or both demanding advertising space, also register for accounts on that same Affiliate Network.” [0154].
Scalise discloses program instructions to receive publisher data associated with activities of one or more publishers; See, “As with the model depicted in FIG. 2, the present invention relies upon a transaction whereby special Websites 10 and Blogs 12, now known as Next Generation Affiliates 611, either or both having a supply of advertising space to sell, register for accounts on an Affiliate Network 60.” [0154].
Scalise discloses program instructions to manage one or more digital side platform (DSP) activities associated with the received advertiser data and publisher; Examiner’s note: the claims recite DSP activities and SSP activities, which in any activity typically performed by a DSP or SSP. Under the broadest reasonable interpretation managing these activities are disclosed by both the preferred embodiment in [0148-0157] shown in Figure 4 and Figure 8 where the NGAN interacts with next generation DSP’s and next generation SSP’s and the alternative embodiment in [0158-160] where the NGAN interacts with existing DSP’s and SSP’s. See, “The preferred embodiment of the Next Generation Affiliate Network 601 contemplates interface with a Next Generation Supply Side Platform 201, a Next 
Scalise does not disclose data program instructions to determine one or more product brand placement based on artificial intelligence and the received advertiser data and publisher data, wherein the artificial intelligence learns from one or more rules and/or logic; Examiner’s note: As set forth above Scalise is already cited to disclose receiving advertiser data and publisher data in the context of managing SSPs and DSPs.
However, Duke discloses determining one or more product brand placement based on artificial intelligence and data associated with advertisers and publishers. See, “particularly, content item(s) that advertise or promote one or more goods or services or brands, or a digital audio/visual form of marketing communication; including "new media" advertisements, banner advertisements or banner ads, mobile or mobile-friendly advertisements (e.g., particularly suitable or tailored to display and/or playback adequately on a mobile electronic 
Scalise discloses program instructions to manage one or more supplier side platform (SSP) activities associated with the received advertiser data, publisher data, and the one or more DSP activities; Examiner’s note: the claims recite DSP activities and SSP activities, which in any activity typically performed by a DSP or SSP. Under the broadest reasonable interpretation managing these activities are disclosed by both the preferred embodiment in [0148-0157] shown in Figure 4 and Figure 8 where the NGAN interacts with next generation DSP’s and next generation SSP’s and the alternative embodiment in [0158-160] where the NGAN interacts with existing DSP’s and SSP’s. See, “The preferred embodiment of the Next Generation Affiliate Network 601 contemplates interface with a Next Generation Supply 
Scalise discloses program instructions to select one or more advertisements for one or more websites wherein the one or more advertisement comprises of the one or more product brand placement, the advertiser data and the publisher data; and Examiner’s note: Scalise discloses co-branding and true branding. Scalise does not disclose the advertisement comprises a brand placement. As set forth above Duke is already cited to explicitly disclose {one or more product brand placement}. See Scalise, “The Next Generation Affiliate Network will also have the capability to electronically interface with an enhanced, Next Generation RTB 301 having the capability to (1) support both Combination Advertisement 64 and Familiar Creative 131 Advertising, and (2) combine bids from multiple advertisers 50 whose products appear on a single piece of Advertising Creative 13.” [0157]. See, “If the Web Site 10 offering advertising space is compatible with the needs of 
Scalise discloses program instructions to manage one or more consumer behaviors associated with the selected one or more advertisements See, “Instead, the Advertisers 50 only pay media fees to the Publishers 62 when commercial traffic to the Advertiser 50 is generated by the Next-Generation Affiliate Network 601 usually in the form of a registration by a Website 10, a request for information, or an actual sale. When such commercial action is generated, the Advertiser 50 delivers a Reward 63 to the Next-Generation Affiliate 611 through the Next-Generation Affiliate Network 601” [0149]. See claims 2 and 7 for “j. Said affiliate network providing said affiliates with end-to-end click through services for said creatives;”.
Scalise does not disclose wherein the one or more consumer behavior comprises of a user viewing the one or more advertisement and the user clicking the one or more advertisement on a website. Examiner’s note: Scalise at [0149] discloses that commercial activities include a request for information and claims 2 and 7 include that the affiliates provide end-to-end click through services. Examiner respectfully asserts that it is at least reasonable to conclude that the next generation marketing system is managing user viewing 
However, Duke discloses collecting data that includes a user viewing then clicking on an advertisement, which is then fed back in the Artificial Intelligence (AI) unit to determine which elements (i.e. brands) perform better. See, “In the fourth step, a Performance Data Collector 226 causes performance data of prior ads to be obtained or imported into the system. This data enables the system of the present invention to generate insights for automatically or semi-automatically generating elements and then using those elements in constructing and creating better-performing ads based on the performance of previous ads, as the system knows what is working well or what is working poorly. The performance data supplied is, for example, where the ads appeared (e.g., website); Intended target audience (e.g., who we were trying to reach and details of that audience); Results (e.g., what was the click-through rate); and/or other performance parameters (e.g., previous cost-per -click; previous cost-per-mille; previous conversion rate; or the like).” [0056]. See, “Data from new (system-generated) creative executions are fed back into the system, via the client marketing stack and/or from the programmatic media partner and/or from other sources (e.g., ad performance analytics provider, or ad metrics provider, or analytics data from the client's account at an ad serving platform or an advertising placement platform). This data is fed in real time or in near real time, or in some implementations on a periodical basis (e.g., hourly, daily, weekly), optionally via APIs connected to the programmatic partner (or to the other data source) and to components of the client's marketing stack (e.g., their e-commerce site). This data includes, for example: business objectives; target audience; media placement and 
The claims apply a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results.
Scalise discloses two existing models for distributing advertising using SSP activities and DSP activities, which are disclosed in the Background section at [0031-0040] and Figure 1 and Figure 2. Scalise adds a third model in the Description of the Invention at [0148-0157] and Figure 3. Scalise also explains the limitations of only advertising one item when there are multiple items in an image at [0039-0040], which is the problem described by the applicant. Scalise then goes on to provide a 19-item list at [0041-0059] of limitations of models in Figure 1 and Figure 2. In the Objects and Advantages section at [0060-0107] Scalise describes a list of 43 improvements offered by the invention. Specifically, items (39-43) are related to managing operations of Next Generation Affiliate networks, Affiliate Networks, DSP’s and SSP’s.
In Scalise the description of the preferred embodiment at [0148-0157] and Figures 3-12 explains the similarities and differences between the Next Generation Affiliate network model and the models shown in Figures 1 and 2. Critically, Scalise in the description of an alternative embodiment at [0158-0160] recognizes that elements and processes of Next Generation Affiliate network model are compatible with the models in Figure 1 and Figure 2.
Examiner finds that one of ordinary skill in the art would have recognized that applying the known techniques (i.e. combination ads, RTB, and the elements and processes related to 
Examiner additionally finds that, from the teaching of Duke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding for a collective ad, as disclosed by Scalise, to determine and select brand placements for those ads using rules and logic, as well as collect behavior data that includes users viewing and clicking on advertising to update the rules and logic, as taught by Duke, for the purpose of determining suitable combinations of content items that advertise or promote one or more goods or services or brands, or a digital audio/visual form of marketing communication. Duke [0012].

Claims 2, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scalise in view of Duke, further in view of Alferov et al. (U.S. 2020/0272619; Hereafter: Alferov).
As per Claim 2: Scalise in view of Duke and Alferov discloses the following limitations; 
2.    The computer-implemented method of claim 1, further comprising:
Scalise in view of Duke does not disclose creating trackable entries associated with the one or more DSP activities and the one or more SSP activities using blockchain technology; and creating trackable entries associated with the one or more SSP activities using blockchain technology. Examiner’s note: As set forth above Scalise discloses three different examples (i.e. Figure 1, 2 and 3) of different arrangements performing DSP and SSP activities, and at [0165] discloses reward incentive to affiliates and next generation affiliates, which would include publishers, but there are no detail regarding tracking rewards.  
However, Alferov discloses using blockchain in the context of DSP’s and SSP’s to track compensation between parties in an advertising exchange. See, “Advertiser signed smart contract with a publisher on ad campaign placement. It is agreed in the contract that Advertiser will pay Publisher for ad impressions, which have independent confirmations from three sources--Demand Side Platform (DSP), Supply Side Platform (SSP) and Content Verification (CV) Platform. It is also agreed that for accountability and security reasons confirmations shall be reported by said platforms to the blockchain database. For every impression Publisher or Advertiser shall be able to run blockchain transaction representing payment for impression, which needs to be approved by both sides if there are confirmations by DSP, SSP and CV Platform. Accordingly, following transactions are expected in the blockchain database: (a) high volume of transactions with ad impression confirmations by DSP; (b) high volume of transactions with ad impression confirmations by SSP; (c) high volume of transactions with ad impression confirmations by CV Platform; (d) high volume of transactions with ad impression payments by Publisher /Advertiser.” [0117].
Therefore, from the teaching of Alferov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention DSP activities and SSP activities, such as compensation, as disclosed by Scalise in view of Duke, to create trackable entries using blockchain, as taught by Alferov, for the purpose providing 

As per Claim 6: Scalise in view of Duke and Alferov discloses the following limitations;  
6.    The computer-implemented method of claim 1, further comprising:
Scalise in view of Duke does not disclose creating trackable entries associated with the one or more consumer behaviors using blockchain technology. Examiner’s note: As set forth above Scalise discloses three different examples (i.e. Figure 1, 2 and 3) of different arrangements performing DSP and SSP activities, and at [0165] discloses reward incentive to affiliates and next generation affiliates, which would include publishers, but there are no detail regarding tracking rewards.  
However, Alferov discloses using blockchain in the context of DSP’s and SSP’s to track compensation between parties in an advertising exchange. See, “Advertiser signed smart contract with a publisher on ad campaign placement. It is agreed in the contract that Advertiser will pay Publisher for ad impressions, which have independent confirmations from three sources--Demand Side Platform (DSP), Supply Side Platform (SSP) and Content Verification (CV) Platform. It is also agreed that for accountability and security reasons confirmations shall be reported by said platforms to the blockchain database. For every impression Publisher or Advertiser shall be able to run blockchain transaction representing payment for impression, which needs to be approved by both sides if there are confirmations by DSP, SSP and CV Platform. Accordingly, following transactions are expected in the blockchain database: (a) high volume of transactions with ad impression confirmations by DSP; (b) high volume of transactions with ad impression confirmations by SSP; (c) high 
Therefore, from the teaching of Alferov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention DSP activities and SSP activities, such as compensation, as disclosed by Scalise in view of Duke, to create trackable entries using blockchain, as taught by Alferov, for the purpose providing authentication, immutability and trusted timestamping for large audit event logs of electronic systems. Alferov [0005].

As per Claim 9: Scalise in view of Duke and Alferov discloses the following limitations;  
9.    The computer program product of claim 8, further comprising:
Scalise in view of Duke does not disclose program instructions to create trackable entries associated with the one or more DSP activities and the one or more SSP activities using blockchain technology; and program instructions to create trackable entries associated with the one or more SSP activities using blockchain technology. Examiner’s note: As set forth above Scalise discloses three different examples (i.e. Figure 1, 2 and 3) of different arrangements performing DSP and SSP activities, and at [0165] discloses reward incentive to affiliates and next generation affiliates, which would include publishers, but there are no detail regarding tracking rewards.  
However, Alferov discloses using blockchain in the context of DSP’s and SSP’s to track compensation between parties in an advertising exchange. See, “Advertiser signed smart contract with a publisher on ad campaign placement. It is agreed in the contract that Advertiser will pay Publisher for ad impressions, which have independent confirmations 
Therefore, from the teaching of Alferov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention DSP activities and SSP activities, such as compensation, as disclosed by Scalise in view of Duke, to create trackable entries using blockchain, as taught by Alferov, for the purpose providing authentication, immutability and trusted timestamping for large audit event logs of electronic systems. Alferov [0005].

As per Claim 13: Scalise in view of Duke and Alferov discloses the following limitations;  
13.    The computer program product of claim 8, further comprising:
Scalise does not disclose program instructions to create trackable entries associated with the one or more consumer behaviors using blockchain technology.

However, Alferov discloses using blockchain in the context of DSP’s and SSP’s to track compensation between parties in an advertising exchange. See, “Advertiser signed smart contract with a publisher on ad campaign placement. It is agreed in the contract that Advertiser will pay Publisher for ad impressions, which have independent confirmations from three sources--Demand Side Platform (DSP), Supply Side Platform (SSP) and Content Verification (CV) Platform. It is also agreed that for accountability and security reasons confirmations shall be reported by said platforms to the blockchain database. For every impression Publisher or Advertiser shall be able to run blockchain transaction representing payment for impression, which needs to be approved by both sides if there are confirmations by DSP, SSP and CV Platform. Accordingly, following transactions are expected in the blockchain database: (a) high volume of transactions with ad impression confirmations by DSP; (b) high volume of transactions with ad impression confirmations by SSP; (c) high volume of transactions with ad impression confirmations by CV Platform; (d) high volume of transactions with ad impression payments by Publisher /Advertiser.” [0117].
Therefore, from the teaching of Alferov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention DSP activities and SSP activities, such as compensation, as disclosed by Scalise in view of Duke, to create trackable entries using blockchain, as taught by Alferov, for the purpose providing 

As per Claim 16: Scalise in view of Duke and Alferov discloses the following limitations;  
16.    The computer system of claim 15, further comprising:
Scalise in view of Duke does not disclose program instructions to create trackable entries associated with the one or more DSP activities and the one or more SSP activities using blockchain technology; and program instructions to create trackable entries associated with the one or more SSP activities using blockchain technology. Examiner’s note: As set forth above Scalise discloses three different examples (i.e. Figure 1, 2 and 3) of different arrangements performing DSP and SSP activities, and at [0165] discloses reward incentive to affiliates and next generation affiliates, which would include publishers, but there are no detail regarding tracking rewards.  
However, Alferov discloses using blockchain in the context of DSP’s and SSP’s to track compensation between parties in an advertising exchange. See, “Advertiser signed smart contract with a publisher on ad campaign placement. It is agreed in the contract that Advertiser will pay Publisher for ad impressions, which have independent confirmations from three sources--Demand Side Platform (DSP), Supply Side Platform (SSP) and Content Verification (CV) Platform. It is also agreed that for accountability and security reasons confirmations shall be reported by said platforms to the blockchain database. For every impression Publisher or Advertiser shall be able to run blockchain transaction representing payment for impression, which needs to be approved by both sides if there are confirmations 
Therefore, from the teaching of Alferov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention DSP activities and SSP activities, such as compensation, as disclosed by Scalise in view Duke, to create trackable entries using blockchain, as taught by Alferov, for the purpose providing authentication, immutability and trusted timestamping for large audit event logs of electronic systems. Alferov [0005].

As per Claim 20: Scalise in view of Duke and Alferov discloses the following limitations;  
20. The computer system of claim 15, further comprising:
Scalise in view of Duke does not disclose program instructions to create trackable entries associated with the one or more consumer behaviors using blockchain technology. Examiner’s note: As set forth above Scalise discloses three different examples (i.e. Figure 1, 2 and 3) of different arrangements performing DSP and SSP activities, and at [0165] discloses reward incentive to affiliates and next generation affiliates, which would include publishers, but there are no detail regarding tracking rewards.  
However, Alferov discloses using blockchain in the context of DSP’s and SSP’s to track compensation between parties in an advertising exchange. See, “Advertiser signed smart 
Therefore, from the teaching of Alferov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention DSP activities and SSP activities, such as compensation, as disclosed by Scalise in view of Duke, to create trackable entries using blockchain, as taught by Alferov, for the purpose providing authentication, immutability and trusted timestamping for large audit event logs of electronic systems. Alferov [0005].

Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scalise in view of Duke further in view of Claessens et al. (U.S. 2015/0178786; Hereafter: Claessens).
As per Claim 3: Scalise in view of Duke and Claessens discloses the following limitations;  
3.    The computer-implemented method of claim 1, wherein managing the one or more DSP activities further comprises:
Scalise discloses receiving a publisher request from a publisher regarding an advertisement; See, “The current commercial model that handles this type of automated sales system of transactions involved with Internet advertising is shown in FIG. 1. Internet Websites 10 have a supply of advertising space to sell. Websites 10 are registered with a Supply Side Platform/Provider 20 ("SSP"). Websites 10 desiring to sell advertising space on one or more web pages in the Website 10 forward a solicitation to sell advertising space to the SSP 20 which collects and electronically manages and forwards these solicitations to sell to a Real Time Bidding Platform 30 ("RTB").” [0031]. See, “Affiliate marketing is a specialized form of Internet or online advertising and marketing. Referring to FIG. 2, affiliate marketing relies upon a different transactional concept whereby special Websites 10 and Blogs 12 known as Affiliates 61, either or both having a supply of advertising space to sell, register for accounts on an Affiliate Network 60.” [0035]. See, “As with the model depicted in FIG. 2, the present invention relies upon a transaction whereby special Websites 10 and Blogs 12, now known as Next Generation Affiliates 611, either or both having a supply of advertising space to sell, register for accounts on an Affiliate Network 60.” [0154].
Scalise discloses instructing the one or more DSPs to place a bid for the advertisement, wherein the one or more SSPs search for one or more suppliers; See, “Websites 10 desiring to sell advertising space on one or more web pages in the Website 10 forward a solicitation to sell advertising space to the SSP 20 which collects and electronically 
Scalise discloses instructing the one or more suppliers to collaborate on the advertisement; See, [0039, 0040] which explains shortcomings of advertisements that only contain one product when there are other items in the advertisement that can also be highlighted, and [0103-0107] which explains “enhanced RTB that by combining bids from multiple merchants and/or advertisers whose products appear on a single piece of creative.” See, “Providing an Internet affiliate marketing method and associated computer program with an updated and enhanced RTB that combines bids from multiple merchants and/or advertisers whose products appear on a single piece of Advertising Creative” [0101]. See also, “FIG. 6 is a schematic depicting NGAN management of merchant-to-merchant and 
Scalise in view of Duke does not disclose receiving a notification from the one or more suppliers that the collaboration has ended; Examiner’s note: Examiner interprets this notification as providing the collaborative results to the advertising system when the collaborative advertisement is finished and ready to bid. Scalise throughout discloses multiple advertisers and combining bids from multiple advertisers, which would indicate the advertisers have complete associating their advertisements with the image and/or the system has an acceptable combination of advertisers. Nevertheless, a combining bids is not a notification and Scalise does not provide sufficient detail on the collaboration process. 
However, Claessens discloses creating a collage of multiple products and delivering the collages to ad network as notification that the collaboration is complete. See, “For example, product information, product pricing, a URL to the online product page, the name of the advertiser 103, etc. may be rendered with the collage. Collage composer 820 may utilize the layer specification provided by mapping system 810 and may produce a collage 830. This collage subsequently may be provided to advertising system 250 (1024).” [0207]. See also, [0202-0207] for the complete process that provides a finished collage have multiple product to the Ad system. Further, [0079] explains either network 110 or the IBAS shown in figure to can perform activities of DSP’s and SSP’s. See also, [0227] for an example of a webpage including the collage ad.
Scalise discloses instructing the one or more SSPs to respond to the bid; receiving a bid response from the one or more SSPs; instructing the one or more DSPs to select the bid based on the one or more SSPs; and notifying the publisher of the bid to publish the ad. See, “The Next Generation Affiliate Network will also have the capability to electronically interface with an enhanced, Next Generation RTB 301 having the capability to (1) support both Combination Advertisement 64 and Familiar Creative 131 Advertising, and (2) combine bids from multiple advertisers 50 whose products appear on a single piece of Advertising Creative 13. Finally, the Next Generation Affiliate Network will also have the capability to electronically interface with an enhanced Next Generation DSP 401 having a capability to (1) support both Combination Advertisements 64 and Familiar Creative 131 Advertising, and (2) facilitate management and bidding algorithms for Combination Advertisements 64 and Familiar Creative 131 Advertising.” [0157]. See, “If the Web Site 10 offering advertising space is compatible with the needs of the Advertiser 50 or the Next Generation Affiliate Network 601, the DSP 40 will electronically deliver a bid offer to the RTB 30. Typically, the DSP 40 will deliver bids from more than one Advertiser 50 and/or Next Generation Affiliate Network 601 with each bid priced according to bidding instructions provided by each separate Advertiser 50 and/or Next Generation Affiliate Network 601 to the DSP 40. The RTB 30 will then electronically transmit the bids to the SSP 20 which, in turn, transmits the bids to the Web Site 10 for selection.” [0160]. See also, [0029-0033] that explains the operations of RTB in with DSP’s and SSP’s.
Therefore, from the teaching of Claessens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding, and a collective ad as disclosed by Scalise in view of Duke, to send notifications , as disclosed by Claessens, for the purpose of rendering and combining with product information, distributed through an advertising system, and displayed as a collage ad on a web page. Claessens [0016].

As per Claim 4: Scalise in view of Duke and Claessens discloses the following limitations;  
4.    The computer-implemented method of claim 3, further comprising:
Scalise in view of Duke does not disclose sending templates from the one or more DSPs to one or more suppliers, wherein the one or more suppliers collaborate to provide multiple contents for the advertisement; and 
However, Claessens discloses using templates to create collage ads, which contain multiple products. See, “Mapping system 810 may take as its input a plurality of pre-processed product images 730, matched and selected by image similarity matching system 230. These images may be of different sizes and ratios. In some embodiments, system 810 may also take as its input one or more templates and/or template elements 740, matched and selected by image similarity matching system 230. Templates 740 may contain several types of templates, template elements, template structures and template specifications. For example, templates 740 may contain ornamental templates and ornamental template elements, which may be associated with image positioning templates, or placeholder templates. Placeholder templates may, in turn, be associated with a set of image selection criteria and a set of image positioning rules.” [0175].
Scalise in view of Duke does not disclose receiving the advertisement with multiple contents from the one or more suppliers. 
However, Claessens discloses using templates to create collage ads, which contain multiple products from one or more suppliers. See, “One or more presentation components 131 in the IBAS 105 may perform functionalities associated with combining advertiser data 
Therefore, from the teaching of Claessens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding for a collective ad, as disclosed by Scalise in view of Duke, to provide to templates and components from one or more advertisers, as taught by Claessens, for the purpose of producing a visually pleasing collage of multiple products from one or more advertisers. Claessens [0016].

As per Claim 5: Scalise in view of Duke and Claessens discloses the following limitations;  
5.    The computer-implemented method of claim 1, wherein managing the one or more SSPs activities further comprises:
Scalise discloses instructing the one or more SSPs to collaborate with the one or more SSPs, ad agencies and suppliers; and See, [0039, 0040] which explains shortcomings  “enhanced RTB that by combining bids from multiple merchants and/or advertisers whose products appear on a single piece of creative.” See, “Providing an Internet affiliate marketing method and associated computer program with an updated and enhanced RTB that combines bids from multiple merchants and/or advertisers whose products appear on a single piece of Advertising Creative” [0101]. See also, “FIG. 6 is a schematic depicting NGAN management of merchant-to-merchant and affiliate-to-affiliate relationships.” [0114] and Fig. 6 for merchants (i.e. suppliers of ads) collaborating. See [0152], for advertisements containing products from multiple merchants. See also [0033], which discloses merchants and advertising agencies registering with a first agent selling available advertising space.
Scalise does not disclose receiving a component of the advertisement from the suppliers. Examiner’s note: At [0151] Scalise explains that any surfer can initiation a commercial action related to one of the products in the collective ad. Whatever allows this interaction by the surfer is likely a component, such as a URL of the suppliers website, but Scalise does not a detail regarding combination ads beyond that teams of merchants whose product appear in the picture can bid for ad space in Fig. 12.  
However, Claessens discloses using templates to create collage ads, which have components of multiple products from one or more suppliers. See, “One or more presentation components 131 in the IBAS 105 may perform functionalities associated with combining advertiser data (e.g. ad components 112) with other ad components, such as contextually matched decorative elements, to form one or more image collage ads, such as collage ad 133, and may distribute the collage ad 133 from the advertiser 103 through the publisher 104 to 
Therefore, from the teaching of Claessens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding for a collective ad, as disclosed by Scalise in view of Duke, to provide to templates and components from one or more advertisers, as taught by Claessens, for the purpose of producing a visually pleasing collage of multiple products from one or more advertisers. Claessens [0016].

As per Claim 10: Scalise in view of Duke and Claessens discloses the following limitations;  
10.    The computer program product of claim 8, wherein program instructions to manage the one or more DSP activities, further comprises:
Scalise discloses program instructions to receive a publisher request from a publisher regarding an advertisement; See, [0031], [0035], [0154].
Scalise discloses program instructions to instruct the one or more DSPs to place a bid for the advertisement, wherein the one or more SSPs search for one or more suppliers; See, [0031], [0160].
 program instructions to instruct the one or more suppliers to collaborate on the advertisement; See, [0039, 0040] which explains shortcomings of advertisements that only contain one product when there are other items in the advertisement that can also be highlighted, and [0103-0107] which explains “enhanced RTB that by combining bids from multiple merchants and/or advertisers whose products appear on a single piece of creative.” See, “Providing an Internet affiliate marketing method and associated computer program with an updated and enhanced RTB that combines bids from multiple merchants and/or advertisers whose products appear on a single piece of Advertising Creative” [0101]. See also, “FIG. 6 is a schematic depicting NGAN management of merchant-to-merchant and affiliate-to-affiliate relationships.” [0114] and Fig. 6 for merchants (i.e. suppliers of ads) collaborating. See [0152], for advertisements containing products from multiple merchants.
Scalise in view of Duke does not disclose program instructions to receive a notification from the one or more suppliers that the collaboration has ended;
Examiner’s note: Examiner interprets this notification as providing the collaborative results to the advertising system when the collaborative advertisement is finished and ready to bid. Scalise throughout discloses multiple advertisers and combining bids from multiple advertisers, which would indicate the advertisers have complete associating their advertisements with the image and/or the system has an acceptable combination of advertisers. Nevertheless, a combining bids is not a notification and Scalise does not provide sufficient detail on the collaboration process. 
However, Claessens discloses creating a collage of multiple products and delivering the collages to ad network as notification that the collaboration is complete. See, “For example, 
Scalise discloses program instructions to instruct the one or more SSP to respond to the bid; program instructions to receive a bid response from the one or more SSPs; program instructions to instruct the one or more DSPs to select the bid based on the one or more SSPs; and program instructions to notify the publisher of the bid to publish the ad. See, [0157], [0160]. See also, [0029-0033] that explains the operations of RTB in with DSP’s and SSP’s.
Therefore, from the teaching of Claessens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding for a collective ad, as disclosed by Scalise in view of Duke, to send notifications, as disclosed by Claessens, for the purpose of rendering and combining with product information, distributed through an advertising system, and displayed as a collage ad on a web page. Claessens [0016].

As per Claim 11: Scalise in view of Duke and Claessens discloses the following limitations;  
11.    The computer program product of claim 10, further comprising:
Scalise in view of Duke does not disclose program instructions to send templates from the one or more DSPs to one or more suppliers, wherein the one or more suppliers collaborate to provide multiple contents for the advertisement; and
However, Claessens discloses using templates to create collage ads, which contain multiple products. See, “Mapping system 810 may take as its input a plurality of pre-processed product images 730, matched and selected by image similarity matching system 230. These images may be of different sizes and ratios. In some embodiments, system 810 may also take as its input one or more templates and/or template elements 740, matched and selected by image similarity matching system 230. Templates 740 may contain several types of templates, template elements, template structures and template specifications. For example, templates 740 may contain ornamental templates and ornamental template elements, which may be associated with image positioning templates, or placeholder templates. Placeholder templates may, in turn, be associated with a set of image selection criteria and a set of image positioning rules.” [0175].
Scalise in view of Duke does not disclose program instructions to receive the advertisement with multiple contents from the one or more suppliers.
However, Claessens discloses using templates to create collage ads, which contain multiple products from one or more suppliers. See, “One or more presentation components 131 in the IBAS 105 may perform functionalities associated with combining advertiser data (e.g. ad components 112) with other ad components, such as contextually matched decorative elements, to form one or more image collage ads, such as collage ad 133, and may distribute the collage ad 133 from the advertiser 103 through the publisher 104 to the user 101.” [0080]. 
Therefore, from the teaching of Claessens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding for a collective ad, as disclosed by Scalise in view of Duke, to provide to templates and components from one or more advertisers, as taught by Claessens, for the purpose of producing a visually pleasing collage of multiple products from one or more advertisers. Claessens [0016].

As per Claim 12: Scalise in view of Duke and Claessens discloses the following limitations;  
12.    The computer program product of claim 8, wherein program instructions to manage the one or more SSPs activities, further comprises:
Scalise discloses program instructions to instruct the one or more SSPs to collaborate with the one or more SSPs, ad agencies and suppliers; and See, [0039, 0040] which explains shortcomings of advertisements that only contain one product when there are other items in the advertisement that can also be highlighted, and [0103-0107] which explains “enhanced RTB that by combining bids from multiple merchants and/or advertisers 
Scalise in view of Duke does not disclose program instructions to receive a component of the advertisement from the suppliers.
Examiner’s note: At [0151] Scalise explains that any surfer can initiation a commercial action related to one of the products in the collective ad. Whatever allows this interaction by the surfer is likely a component, such as a URL of the suppliers website, but Scalise does not a detail regarding combination ads beyond that teams of merchants whose product appear in the picture can bid for ad space in Fig. 12.  
However, Claessens discloses using templates to create collage ads, which have components of multiple products from one or more suppliers. See, “One or more presentation components 131 in the IBAS 105 may perform functionalities associated with combining advertiser data (e.g. ad components 112) with other ad components, such as contextually matched decorative elements, to form one or more image collage ads, such as collage ad 133, and may distribute the collage ad 133 from the advertiser 103 through the publisher 104 to the user 101.” [0080]. See, “Referring now to FIG. 2, a system 200 is shown, consisting of a block diagram of the IBAS 105, containing one or more extraction & matching components 
Therefore, from the teaching of Claessens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding for a collective ad, as disclosed by Scalise in view of Duke, to provide to templates and components from one or more advertisers, as taught by Claessens, for the purpose of producing a visually pleasing collage of multiple products from one or more advertisers. Claessens [0016].

As per Claim 17: Scalise in view of Duke and Claessens discloses the following limitations;  
17.    The computer system of claim 15, wherein program instructions to manage the one or more DSPs activities, further comprises:
Scalise discloses program instructions to receive a publisher request from a publisher regarding an advertisement; See, [0031], [0035], [0154]. 
Scalise discloses program instructions to instruct the one or more DSPs to place a bid for the advertisement, wherein the one or more SSPs search for one or more suppliers; See, [0031], [0160].
Scalise discloses program instructions to instruct the one or more suppliers to collaborate on the advertisement; See, [0039, 0040] which explains shortcomings of  “enhanced RTB that by combining bids from multiple merchants and/or advertisers whose products appear on a single piece of creative.” See, “Providing an Internet affiliate marketing method and associated computer program with an updated and enhanced RTB that combines bids from multiple merchants and/or advertisers whose products appear on a single piece of Advertising Creative” [0101]. See also, “FIG. 6 is a schematic depicting NGAN management of merchant-to-merchant and affiliate-to-affiliate relationships.” [0114] and Fig. 6 for merchants (i.e. suppliers of ads) collaborating. See [0152], for advertisements containing products from multiple merchants.
Scalise in view of Duke does not disclose program instructions to receive a notification from the one or more suppliers that the collaboration has ended;
Examiner’s note: Examiner interprets this notification as providing the collaborative results to the advertising system when the collaborative advertisement is finished and ready to bid. Scalise throughout discloses multiple advertisers and combining bids from multiple advertisers, which would indicate the advertisers have complete associating their advertisements with the image and/or the system has an acceptable combination of advertisers. Nevertheless, a combining bids is not a notification and Scalise does not provide sufficient detail on the collaboration process. 
However, Claessens discloses creating a collage of multiple products and delivering the collages to ad network as notification that the collaboration is complete. See, “For example, product information, product pricing, a URL to the online product page, the name of the advertiser 103, etc. may be rendered with the collage. Collage composer 820 may utilize the 
Scalise discloses program instructions to instruct the one or more SSPs to respond to the bid; program instructions to receive a bid response from the one or more SSPs; program instructions to instruct the one or more DSPs to select the bid based on the one or more SSPs; and program instructions to notify publisher of the bid and to publish the ad. See, [0157], [0160]. See also, [0029-0033] that explains the operations of RTB in with DSP’s and SSP’s.
Therefore, from the teaching of Claessens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding, and a collective ad as disclosed by Scalise in view of Duke, to send notifications, as disclosed by Claessens, for the purpose of rendering and combining with product information, distributed through an advertising system, and displayed as a collage ad on a web page. Claessens [0016].

As per Claim 18: Scalise in view of Duke and Claessens discloses the following limitations;  
18.    The computer system of claim 17, further comprising:
 program instructions to send templates from the one or more DSPs to one or more suppliers, wherein the one or more suppliers collaborate to provide multiple contents for the advertisement; and
However, Claessens discloses using templates to create collage ads, which contain multiple products. See, “Mapping system 810 may take as its input a plurality of pre-processed product images 730, matched and selected by image similarity matching system 230. These images may be of different sizes and ratios. In some embodiments, system 810 may also take as its input one or more templates and/or template elements 740, matched and selected by image similarity matching system 230. Templates 740 may contain several types of templates, template elements, template structures and template specifications. For example, templates 740 may contain ornamental templates and ornamental template elements, which may be associated with image positioning templates, or placeholder templates. Placeholder templates may, in turn, be associated with a set of image selection criteria and a set of image positioning rules.” [0175].
Scalise does not disclose program instructions to receive the advertisement with multiple contents from the one or more suppliers.
However, Claessens discloses using templates to create collage ads, which contain multiple products from one or more suppliers. See, “One or more presentation components 131 in the IBAS 105 may perform functionalities associated with combining advertiser data (e.g. ad components 112) with other ad components, such as contextually matched decorative elements, to form one or more image collage ads, such as collage ad 133, and may distribute the collage ad 133 from the advertiser 103 through the publisher 104 to the user 101.” [0080]. See, “Referring now to FIG. 2, a system 200 is shown, consisting of a block diagram of the 
Therefore, from the teaching of Claessens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding for a collective ad, as disclosed by Scalise, to provide to templates and components from one or more advertisers, as taught by Claessens, for the purpose of producing a visually pleasing collage of multiple products from one or more advertisers. Claessens [0016].

As per Claim 19: Scalise in view of Duke and Claessens discloses the following limitations;  
19.    The computer system of claim 15, wherein program instructions to manage the one or more SSPs activities, further comprises:
Scalise discloses program instructions to instruct the one or more SSPs to collaborate with the one or more SSPs, ad agencies and the suppliers; and See, [0039, 0040] which explains shortcomings of advertisements that only contain one product when there are other items in the advertisement that can also be highlighted, and [0103-0107] which explains “enhanced RTB that by combining bids from multiple merchants and/or advertisers whose products appear on a single piece of creative.” See, “Providing an Internet 
Scalise in view of Duke does not disclose program instructions to receive a component of the advertisement from the suppliers.
Examiner’s note: At [0151] Scalise explains that any surfer can initiation a commercial action related to one of the products in the collective ad. Whatever allows this interaction by the surfer is likely a component, such as a URL of the suppliers website, but Scalise does not a detail regarding combination ads beyond that teams of merchants whose product appear in the picture can bid for ad space in Fig. 12.  
However, Claessens discloses using templates to create collage ads, which have components of multiple products from one or more suppliers. See, “One or more presentation components 131 in the IBAS 105 may perform functionalities associated with combining advertiser data (e.g. ad components 112) with other ad components, such as contextually matched decorative elements, to form one or more image collage ads, such as collage ad 133, and may distribute the collage ad 133 from the advertiser 103 through the publisher 104 to the user 101.” [0080]. See, “Referring now to FIG. 2, a system 200 is shown, consisting of a block diagram of the IBAS 105, containing one or more extraction & matching components 130, for procuring, extracting and matching content items, such as content items 132, 
Therefore, from the teaching of Claessens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention collaboration between SSP’s, DSP’s, advertisers, publishers that allows bidding for a collective ad, as disclosed by Scalise in view of Duke, to provide to templates and components from one or more advertisers, as taught by Claessens, for the purpose of producing a visually pleasing collage of multiple products from one or more advertisers. Claessens [0016].

Response to Arguments
Regarding 35 USC 101: Examiner respectfully asserts that coordinating advertising, even when it involves complicated relationships between parties, is not technical. Under the broadest reasonable interpretation the claims also remain a mental process because the claims merely require managing activities, which is not limited to any specific activities, nor do the claims require anything more than coordinating and allocating inventory.
Under Step 2A, the additional elements are generic computers, a network and possibly platforms whose functions and activities are unchanged by claims. Under Step 2B, the dependent claims are selecting advertising based on rules and data about publisher and advertisers. More specifically, the claims are not creating dynamic content. At best dependent claims suggest that the suppliers collaborate on advertisements and bidding, the use of templates and creating new advertisements, but even these steps do not require that the content is somehow dynamic or that 
Regarding 35 USC 103: Applicant’s arguments are moot in view of additional references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688